DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment filed with the Office on 4 January 2022, regarding the Miroculus, Inc. application.

Claims 1-11 and 13-19 are currently pending and have been fully considered.
	
Allowable Subject Matter
Claims 1-11 and 13-19 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art to the present claims is the previously cited Pollack reference (US 2008/0038810 A1).  However, Pollack does not teach or suggest a sample inlet positioned over a sample outlet, as required by independent claim 1. Also, Pollack does not teach or suggest prewetting the membrane (as recited in amended present claim 11).  Additionally, Pollack does not teach or suggest gravity drawing the plasma (as recited in newly present claim 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/J. Christopher Ball/           Primary Examiner, Art Unit 1795   
15 March 2022